Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Keddie on 11/05/2021. 
The application has been amended as follows: 
Claims 53-56 are cancelled. 
Claims 43-45 and 52 have been replaced with the following claims:
43. A method for treating an infection in a patient, comprising:
 (a) identifying a patient that has an infection as having either a bacterial infection or a viral infection based on a score calculated using the expression levels of a set of biomarkers in a biological sample from the patient, wherein the set of biomarkers comprises transcripts of: CTSB and JUP; 
 (b) administering an antibiotic to the patient if the patient is identified as having a bacterial infection or administering an antiviral agent to the patient if the patient is identified as having a viral infection. 

45. The method of claim 43, wherein the method comprises: (a) identifying a patient that has an infection as having a viral infection based on the calculated score of the set of biomarkers; and (b) administering an anti-viral agent to the patient.
52. The method of claim 43, wherein step (a) comprises identifying the patient as having either a bacterial infection or a viral infection based on the calculated score using the level of expression of CTSB and JUP, relative to time-matched reference values for infected or non-infected subjects.  
REASONS FOR ALLOWANCE
3.	Claims 43-49, and 51-52 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:.
The closest prior art for the claimed invention set forth in the office action dated 05/12/2021. The closest prior art are Oved et al., Pub. No.: US 2015/0017630 A1; Sweeney et al. Science Translational Medicine, 2015 May, 7, 287, p 1-16; Ramirez et al. Ann Am Thorac Soc, 2014, 11, 4, 554–561; Berghe et al. Nat. Rev. Mol. Cell Biol., 2014, 15,135–147; and Tolfvenstam et al. BMC Infect. Dis., 2011, 11, 207, p 1-7. 
The claims are allowable over the closest prior art because the prior art does not teach treating an infection in a patient via identifying a patient that has an infection as having either a bacterial infection or a viral infection based on a score calculated using the expression levels of a set CTSB and JUP in a biological sample from the patient. The prior art does not suggest a reason to practice a method which requires a 
Rejoinder
5.	The restriction requirement between the subcombination CTSB and JUP, and all combinations of biomarkers including the elected subcombination, as set forth in the Office action mailed on 11/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Where applicant elects a subcombination (i.e. a set of CTSB and JUP), as here, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations (i.e. identifying the expression levels of CTSB and JUP) of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. 
The restriction requirement is hereby withdrawn among all combinations of biomarkers which include the elected subcombination (i.e. between CTSB and JUP; and any additional biomarkers) as to any claim that requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634